Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/25/21
has been entered.
The objection to the Abstract has been overcome by applicants’ amendment.
The objection to claim 9 is also withdrawn based on applicants’ amendment.
The following rejections still apply as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


AIA ), first paragraph, as failing to comply with the enablement requirement. The
claim(s) contains subject matter which was not described in the specification in such a
way as to enable one skilled in the art to which it pertains, or with which it is most nearly
connected, to make and/or use the invention for reasons od record. The sole traverse to
this rejection is that instant uses have been “associated” with diseases currently claimed
which includes rare generic disorders ,conditions involving low white blood cell count
and various cancers which are not even limited to specific types. Applicants are advised
that compliance with the enablement rejection does not reside with simply implicating a
specific type of interaction-in this case SHP2 inibition .
 Note MPEP 2164.02 which urges that any testing relied on to establish a
compound’s use must be an art-recognized test. In the present case simple asserting
SHP2 inhibitory activity for instant compounds is clearly not sufficient to establish any
asserted in vivo use as said testing is at best a screening tool for finding lead
compounds. As a general rule, enablement must be commensurate with the full scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that
“the specification must teach those skilled in the art how to make and use the full scope
of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557,
1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use
the full scope of the invention without undue experimentation” language was repeated in
2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and
Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of
Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc
Rorer Inc., 49 USPQ2d 1370.
While absolute proof of efficacy for instant compounds is not the requirement ,
the examiner in the present case is not requiring absolute proof of safety or
effectiveness. A reasonable correlation of efficacy would have sufficed but the current
state of the art does not provide such as stressed in the previous action .
In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657. 
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example, In re Ruskin 148 USPQ 221; Ex   In this case, applicants have not established, that their particular screening test are correlated with the claimed utilities.  
Note Rasmusson v. SmithKline Beecham Corp. 75 USPQ 2d 1297 which reiterates the level of evidentiary support needed for compliance of 35 USC 112, par.one. Note in particular last  paragraph on p.1301 which states the following: “Rasmusson argues that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose. As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”
Additionally the fact that these compounds are not closely related to any established agents in an area of medicine most difficult and unpredictable to treat is  additional evidence of non-enablement. Thus applicants cannot rely on any successes in this art to provide reasonable if not conclusive evidence of enablement for claimed scope. While targeting the SHP2 enzyme is and has been under active investigation as shown by the references cited by the examiner, establishing a “link” is not the standard for compliance with 35 USC 112, par.one. Applicants in exchange for a 17-20 year monopoly must evidence that the utility is definite and in currently available form and not merely for further investigation or research. Note Brenner v. Manson 148 USPQ 689 
Note Genentech vs. Novo Nordisk 42 USPQ 2d 1001 especially left column at p.1005 which states the following: “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”. In the same decision at p.1004 it is clearly stated that “to be enabling the specification must teach ... how to make and use the full scope of the claimed invention without undue experimentation.”.  This is not the case herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,6,7,10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagnadoff (based on its filing date) for reasons of record. Applicants traverse is no persuasive for more than one reason. Applicants at first urge the core of formula (II) in the reference is different but this is incorrect. Both the core in (II) as well as in eg.85 have the same degree of unsaturation as herein. The formula as depicted  on p.22 shows the imino form of the N where Y6 is NH whereas the formula in eg.85 shows the enamino form of said N as NH where R6 is N. This tautomerism is one of many types that is known in rings and chains which otherwise are the same compound.While the dichlorophenyl choice as R1 now deleted, is not within a species  of the prior art  that is a position isomer of that embraced herein, it is analgous to the .
Claims 1,6-10 and 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Jones (based on its priority filing date of 5/31/16) for reasons of record. While applicants have deleted the first R1 choice in claim 1 and corresponding species in claim 9, species previously pointed out remain obvious variants for generic claims as well as for claim 8. In claim 9 first species in the 2nd row on p.10 is also an obvious variant as it differs in being a mono-Cl phenyl vs dichlorophenyl in eg.6 in the priority application filed 5/31/16 in otherwise  the same compound. Note Lamberti, Mills and Burckel cited above which is on point.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624